OPINION — AG — (1) 59 O.S. 1971 1301 [59-1301] DOES NOT REQUIRE A PROFESSIONAL BAIL BONDSMAN AS HEREIN DEFINED TO DEPOSIT WITH A COURT CLERK EITHER CASH OR APPROVED UNREGISTERED BONDS AS SECURITY FOR A BAIL BOND AT THE TIME HE POSTS A BOND IN CONNECTION WITH A JUDICIAL PROCEEDING. (2) APPROVED UNREGISTERED BONDS ARE THOSE BEARS BONDS APPROVED BY THE INSURANCE COMMISSIONER AS SUFFICIENT SECURITY FOR A BAIL BOND IN CONNECTION WITH JUDICIAL PROCEEDING. (3) A PROFESSIONAL BONDSMAN MAY EXECUTE A " RECOGNIZANCE " BOND AS THAT WORD IS USED IN 59 O.S. 1971 1306 [59-1306](B). A RECOGNIZANCE IS A BOND IN THE STRICT SENSE OF THE WORD, AND WE VIEW SAME AS SUCH WITHIN THE CONTEXT OF THIS ACT. (4) 59 O.S. 1971 1316 [59-1316], ALLOWS A PROFESSIONAL BONDSMAN TO APPOINT AS HIS AGENT OR GIVE POWERS OF ATTORNEY TO CASH BONDSMAN, PROPERTY BONDSMAN, AND OTHER PROFESSIONAL BONDSMAN IF SAID BONDSMAN ARE DIRECTLY EMPLOYED BY THE PROFESSIONAL BONDSMAN. A SURETY BONDSMAN IS AN AGENT AND IS APPOINTED BY AN INSURER BY POWER OF ATTORNEY TO EXECUTE OR COUNTERSIGN BAIL BONDS FOR THE INSURER IN CONNECTION WITH JUDICIAL PROCEEDING AND THEREFORE, CANNOT ACCEPT A POWER OF ATTORNEY FROM A PROFESSIONAL BONDSMAN WITHIN CONTEXT OF 59 O.S. 1971 1316 [59-1316]  CITE: 59 O.S. 1971 1302 [59-1302] (NATHAN J. GIGGER)